In a proceeding pursuant to CPLR article 78 to review a determination of the City Council of the City of Rye dated May 18, 1983, denying petitioner a building permit, the appeal is from a judgment of the Supreme Court, Westchester County (Donovan, J.), entered September 6, 1983, which granted the petition, annulled the determination, and directed the issuance of the building permit.
Judgment affirmed, with costs.
There is no indication in the record that any restrictions were placed by the Planning Commission of the City of Rye on the development of the subject lot. As the plans submitted by petitioner were in compliance with the Rye City Code and were approved by the board of architectural review, a building permit should have been issued. Accordingly, the city council does not have the authority to prohibit the issuance of the permit. Mollen, P. J., Titone, Bracken and Boyers, JJ., concur.